
	
		I
		111th CONGRESS
		2d Session
		H. R. 4476
		IN THE HOUSE OF REPRESENTATIVES
		
			January 20, 2010
			Mr. Bachus (for
			 himself, Mrs. Biggert,
			 Mrs. Capito,
			 Mr. Garrett of New Jersey,
			 Mr. Hensarling,
			 Mr. Neugebauer, and
			 Mr. Paul) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To suspend the current compensation packages for the
		  senior executives of Fannie Mae and Freddie Mac and establish compensation for
		  such positions in accordance with rates of pay for senior employees in the
		  Executive Branch of the Federal Government, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Equity in Government Compensation Act
			 of 2010.
		2.Congressional
			 findingsThe Congress finds
			 that—
			(1)the Federal National Mortgage Association
			 (known as Fannie Mae) and the Federal Home Loan Mortgage Corporation (known as
			 Freddie Mac), which are both privately owned but publicly chartered
			 government-sponsored enterprises (GSEs), were at the center of the mortgage
			 market meltdown that caused the financial crisis that commenced in 2008;
			(2)the failures of
			 Fannie Mae and Freddie Mac helped precipitate the deepest economic decline
			 since World War II and the loss of 7,500,000 jobs;
			(3)in September 2008,
			 the Treasury Department, Federal Reserve Board, and Federal Housing Finance
			 Agency (FHFA) exercised authority granted by the Congress to place the two GSEs
			 in conservatorship, a form of nationalization that puts the regulators firmly
			 in control of the GSEs’ daily operations;
			(4)in September 2008,
			 the Administration established a $200 billion facility to purchase senior
			 preferred stock in the enterprises to backstop their losses;
			(5)in February 2009,
			 the Obama Administration raised the senior preferred stock purchase commitment
			 to $400 billion;
			(6)on Christmas Eve 2009, the Obama
			 Administration removed any limits on the use of Federal funds to cover losses
			 at the enterprises, significantly expanding a commitment that has already
			 resulted in the expenditure of more than $110 billion in taxpayer funds to
			 purchase senior preferred stock in the two enterprises;
			(7)as a result of the
			 Government’s actions, the taxpayers of the United States now own at least 80
			 percent of the two GSEs;
			(8)the Administration
			 is using Fannie Mae and Freddie Mac as instruments of Federal housing policy,
			 making it less likely that they will ever be returned to private
			 ownership;
			(9)the Congressional
			 Budget Office has concluded that Fannie Mae and Freddie Mac have effectively
			 become government entities whose operations should be included in the Federal
			 budget;
			(10)the GSEs are
			 expected to be a long-term drain on the taxpayers as a result of market
			 conditions and the political and public policy mandates imposed on them by the
			 Administration and the Congress;
			(11)in spite of these
			 liabilities, at the end of 2009, the Treasury Department and the FHFA approved
			 compensation packages for 2010 for the chief executive officers of Fannie Mae
			 and Freddie Mac of $6,000,000 each, including incentive pay of $2,000,000 each,
			 which is 15 times more than the annual compensation of the President and 30
			 times more than the annual compensation of a Cabinet Secretary;
			(12)the Treasury
			 Department and the FHFA also approved multi-million dollar compensation
			 packages for a number of the GSEs’ top executives, payable in cash rather than
			 in the type of stock options that have characterized compensation arrangements
			 at other large financial institutions that have received extraordinary
			 government assistance;
			(13)on September 17,
			 2008, FHFA determined that no executive officer of Fannie Mae or Freddie Mac
			 would be entitled to receive a cash bonus or long-term incentive awards for
			 2008;
			(14)FHFA’s five-year
			 Strategic Plan for Fannie Mae and Freddie Mac includes a commitment that the
			 GSEs will operate in a safe and sound manner; and
			(15)section 1318(c) of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4518(c), as
			 added by section 1113(a)(4) of the Housing and Economic Recovery Act of 2008
			 (Public Law 110–289; 122 Stat. 2678)), permits the Director of FHFA to
			 withhold any payment, transfer, or disbursement of compensation to an
			 executive officer, or to place such compensation in an escrow account, during
			 the review of the reasonableness and comparability of
			 compensation.
			3.Reasonable
			 compensation
			(a)Suspension of
			 current compensation packagesThe Director of the Federal Housing Finance
			 Agency shall immediately upon the enactment of this Act suspend the
			 compensation packages approved for 2010 for the executive officers (as such
			 term is defined in section 1303 of the Federal Housing Enterprises Financial
			 Safety and Soundness Act of 1992 (12 U.S.C. 4502)) of the Federal National
			 Mortgage Association and the Federal Home Loan Mortgage Corporation and, in
			 lieu of such packages, establish a compensation system for the executive
			 officers of such enterprises in accordance with the rates of pay for positions
			 in the Executive Schedule and the Senior Executive Service of the Federal
			 Government.
			(b)Clawback of 2009
			 compensation
				(1)Sense of the
			 CongressIt is the sense of
			 the Congress that each executive officer (as such term is defined in section
			 1303 of the Federal Housing Enterprises Financial Safety and Soundness Act of
			 1992 (12 U.S.C. 4502)) of the Federal National Mortgage Association and the
			 Federal Home Loan Mortgage Corporation should return to the Secretary of the
			 Treasury any compensation earned in 2009 that was in excess of the maximum
			 annual rate of basic pay authorized for a position in level I of the Executive
			 Schedule.
				(2)Use to reduce
			 national debtThe Secretary of the Treasury shall transfer any
			 amounts referred to in paragraph (1) that are returned to the Secretary to the
			 special account established by section 3113(d) of title 31, United States Code
			 (relating to reducing the public debt).
				
